Citation Nr: 1010785	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-13 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to 
December 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In November 2009, this case was remanded for additional 
development.  It has since returned to the Board for further 
appellate action.


REMAND

In the November 2009 remand, the Board determined that none 
of the medical evidence of record, including the August 2009 
VA examination report, addressed whether the Veteran's 
service connected low back disability and related sciatica of 
the left and right lower extremities are sufficient by 
themselves to render the Veteran unemployable.  The case was 
thus remanded to return the Veteran's file to the August 2009 
examiner to address this issue.

The record reflects that the Veteran's file was returned to 
the August 2009 examiner in December 2009.  The examiner 
determined that the Veteran "with a low back problem and 
sciatica of the lower extremities" is unable to obtain or 
maintain substantially gainful employment.  He then went on, 
stating that the rationale for this opinion is based on a 
number of conditions, including the Veteran's advanced age, 
generally feeble medical condition, diabetic neuropathy, 
urinary incontinence and limitation of motion of the 
thoracolumbar spine.  The Board finds this opinion is 
unresponsive to remand directives, as it is unclear whether 
the examiner meant that the Veteran is unemployable solely 
due to his service-connected low back with sciatica 
disabilities, or rather is unemployable when considering his 
service-connected disabilities in combination with other non-
service connected disabilities.

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).  In light of the foregoing, the Board finds that 
another remand is necessary so that the development ordered 
in the Board's November 2009 remand may be accomplished.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran's folder should be 
returned to the August 2009 and December 
2009 VA examiner.  The examiner should be 
requested to review the claims file and 
then clarify his opinion as to whether 
the Veteran's low back disability with 
sciatica is sufficient by itself to 
render the Veteran unable to obtain or 
maintain substantially gainful 
employment.  The rationale for all 
opinions expressed must also be provided.

If the previous examiner is unavailable, 
the claims folder should be forwarded to 
another physician with appropriate 
expertise, who should be requested to 
provide the required opinion with 
supporting rationale.

Another examination of the Veteran should 
only be performed if deemed necessary by 
the person providing the opinion.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


